Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halls (US 20090017885 A1).

Regarding claim 18, Halls discloses a separator for removing extraneous plant matter from a harvester, the separator comprising: 
a hood (60) having an inlet (see arrow 51) and an outlet (64); 
a fan (62) positioned within the hood (see Fig. 2-3) and operable to generate an airflow through the outlet; and 
a cylindrical sleeve (see Fig. 2-3, a sleeve is located between 62 and 64) nested relative to the hood, the cylindrical sleeve having an inlet and an outlet, wherein the outlet of the cylindrical sleeve provides extraneous plant matter to the inlet of the hood; 
wherein the hood is movable relative to the cylindrical sleeve (paragraph 40 lines 9-13) between a transport position and a harvest position, 

wherein, in the harvest position, the hood is positioned at a second height, greater than the first height, above the inlet of the cylindrical sleeve (64 is shown in a dashed outline at a second, greater height in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Halls (US 20090017885 A1) in view of Archibald (WO 0032026 A1).

Regarding claim 1, Halls discloses a harvester comprising: 
a main frame (50) supported on a ground surface for transport along the ground surface; 
an inlet (42) for receiving a crop; and 
a separator for separating the crop into a first portion and a second portion, the separator comprising a hood (64) having an outlet (haystack H), and a fan (62) operable to generate an airflow through the outlet, 
wherein the hood of the separator is movable relative to the main frame between a transport position and a harvest position (paragraph 40 lines 6-8), 

wherein, in the harvest position, the hood is positioned at a second height (64 is shown in a dashed outline at a second, greater height in Fig. 2), greater than the first height, above the ground surface.
Halls does not disclose wherein the fan is fastened to the hood such that movement of the hood between the transport position and the harvest position results in movement of the fan.
In the same field of endeavor, Archibald discloses a separator having fans (18, 20) attached to the hood (see Fig. 1, the fans are attached to hood 16 via shafts 24, 26), and wherein the height of the fans is adjustable to produce a maximum updraft with minimum turbulence (page 11, lines 24-28).
It would be obvious to one of ordinary skill in the art to modify the separator disclosed by Halls so that the fan is attached to the hood, inherently varying the height of the fan with the height of the hood, as disclosed by Archibald, to produce a maximum updraft of air with minimum turbulence for more effective separation. 

Regarding claim 2, Halls, in view of Archibald, discloses the harvester of claim 1, wherein the first portion comprises billets to be harvested (grain crop C), and the second portion comprises extraneous plant matter to be discarded (residue H).

Regarding claim 3, Halls, in view of Archibald, discloses the harvester of claim 1, wherein the separator includes a cylindrical sleeve (see Fig. 2-3, a sleeve is located between 62 and 64), the hood being slidable along the cylindrical sleeve between the transport position and the harvest position.

Regarding claim 4, Halls, in view of Archibald, discloses the harvester of claim 3, wherein the cylindrical sleeve includes a central axis oriented substantially vertically (Fig. 2, the axis lies at vertical arrow 61) and the outlet of the hood is offset from the central axis (Fig. 2, the outlet is offset and lies at horizontal arrow 61).

Regarding claim 5, Halls, in view of Archibald, discloses the harvester of claim 3, wherein one of the cylindrical sleeve and the hood is nested within the other of the cylindrical sleeve and the hood (see Fig. 2-3, the sleeve is nested within 64).

Regarding claim 10, Halls, in view of Archibald, discloses the harvester of claim 1, wherein the hood is configured to translate between the transport position and the harvest position (see Fig. 2, para. 40 lines 9-13).

Regarding claim 11, Halls, in view of Archibald, discloses the harvester of claim 1, wherein the fan is fastened to the hood such that, wherein, when in the transport position, the fan is positioned at a first height about the ground surface, and wherein, in the harvest position, the fan is positioned at a second height, greater than the first height, above the ground surface (the height of the fan would inherently be varied with the hood when attached to the hood).

Regarding claim 12, Halls, in view of Archibald, discloses the harvester of claim 11, wherein the separator includes a cleaning chamber (62) positioned below the hood, wherein a height of the cleaning chamber relative to the ground surface separator is not varied when the hood transitions between the transport and harvest positions (see Fig. 2, the height of 62 does not vary with 64).

Regarding claim 13, Halls discloses a method of operating a harvester, the method comprising: 
positioning a hood (64) of a separator of the harvester in a transport position (see Fig. 2, the height of 64 shown in solid lines); 
repositioning the hood and a fan coupled to the hood from the transport position to a harvest position such that the height of the hood and the fan above a ground surface is greater than in the transport position (64 is shown in a dashed outline at a second, greater height in Fig. 2); 
separating a crop into a first portion (C) and a second portion (H); 
actuating the fan (62) to move the second portion of the crop into the hood, through the hood, and out to the ground surface through an outlet of the hood.
Halls does not disclose wherein the fan is coupled to the hood.
In the same field of endeavor, Archibald discloses a separator having fans (18, 20) attached to the hood (see Fig. 1, the fans are attached to hood 16 via shafts 24, 26), and wherein the height of the fans is adjustable to produce a maximum updraft with minimum turbulence (page 11, lines 24-28).
It would be obvious to one of ordinary skill in the art to modify the separator disclosed by Halls so that the fan is attached to the hood, inherently varying the height of the fan with the height of the hood, as disclosed by Archibald, to produce a maximum updraft of air with minimum turbulence for more effective separation. 

Regarding claim 14, Halls, in view of Archibald, discloses the method of claim 13, wherein repositioning the hood further comprises axially translating the hood along a nested sleeve (see Fig. 2-3, a cylindrical sleeve is nested within 64).

Claims 6-8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Halls (US 20090017885 A1) in view of Archibald (WO 0032026 A1), and further in view of Ameye (US 5558282 A).

Regarding claim 6, Halls, in view of Archibald, discloses the harvester of claim 1. 
Halls does not disclose a linear actuator operable to move the hood from the transport position to the harvest position, and is silent as to how the hood is moved. 
In the same field of endeavor, Ameye discloses a linear actuator (cylinder 108) that adjusts the vertical position of a discharge chute (spout 100, col. 5 lines 60-62) relative to a nested tube (84).
It would be obvious to one of ordinary skill in the art to provide the hood disclosed by Halls with a linear actuator, as disclosed by Ameye, as a way of allowing an operator to remotely adjust the height of the hood.

Regarding claim 7, Halls, in view of Archibald and Ameye, discloses the harvester of claim 6, further comprising a linkage assembly having at least two linkages (Ameye: ball joint 107, support 106) fastened to and rotatable relative to one another, and coupled to the linear actuator and the hood, wherein the linear actuator is operable to rotate the linkage assembly (Ameye: col. 6 lines 38-46) to move the hood from the transport position to the harvest position.

Regarding claim 8, Halls, in view of Archibald, discloses the harvester of claim 1. 
Halls does not disclose a holding system fastened to the hood and operable to hold the hood in the harvest position. However, Halls does disclose that the hood (64) is height adjustable (para. 40 lines 9-13)

It would be obvious to one of ordinary skill in the art to provide the hood disclosed by Halls with a holding system, as disclosed by Ameye, as a way adjusting the height of the hood.

Regarding claim 16, Halls, in view of Archibald, discloses the method of claim 14.
Halls does not disclose wherein repositioning the hood further comprises activating a linear actuator to drive the sleeve from the transport position to the harvest position.
In the same field of endeavor, Ameye discloses a linear actuator (cylinder 108) that adjusts the vertical position of a discharge chute (spout 100, col. 5 lines 60-62) relative to a nested tube (84).
It would be obvious to one of ordinary skill in the art to provide the hood disclosed by Halls with a linear actuator, as disclosed by Ameye, as a way of allowing an operator to remotely adjust the height of the hood.

Regarding claim 17, Halls, in view of Archibald, discloses the method of claim 16, further comprising locking the hood in the harvest position and deactivating the linear actuator (Ameye: col. 7 lines 18-21, 100 is only moved by an operator).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halls (US 20090017885 A1) in view of Ameye (US 5558282 A).

Regarding claim 19, Halls discloses the separator of claim 18. 
Halls does not disclose a linear actuator operable to move the hood from the transport position to the harvest position, and a linkage assembly having at least two linkages fastened to and rotatable 
In the same field of endeavor, Ameye discloses a linear actuator (cylinder 108) that adjusts the vertical position of a discharge chute (spout 100, col. 5 lines 60-62) relative to a nested tube (84). Ameye further discloses a linkage assembly having at least two linkages (Ameye: ball joint 107, support 106) fastened to and rotatable relative to one another, and coupled to the linear actuator and the hood, wherein the linear actuator is operable to rotate the linkage assembly (Ameye: col. 6 lines 38-46) to move the hood.
It would be obvious to one of ordinary skill in the art to provide the hood disclosed by Halls with the actuator and linkage assembly disclosed by Ameye as a way of allowing an operator to adjust the height of the hood remotely. 

Regarding claim 20, Halls discloses the separator of claim 18. 
Halls does not disclose a holding system fastened to the hood and operable to hold the hood in the harvest position. However, Halls does disclose that the hood is height adjustable (para. 40 lines 9-13.
In the same field of endeavor, Ameye discloses a linear actuator (108) designed to hold (col. 6 line 30) a hood (100) relative to a sleeve (84). 
It would be obvious to one of ordinary skill in the art to provide the hood disclosed by Halls with a holding system, as disclosed by Ameye, as a way adjusting the height of the hood.




Allowable Subject Matter
Claims 9, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
	Regarding the argument that Halls, in view of Archibald, does not disclose a fan movable with a hood, the 35 U.S.C. 103 rejection of claims 1 and 13 above has been updated to better identify the sections of Archibald teaching a fan fastened to a hood. 
Regarding the argument that Halls does not disclose a sleeve nested relative to the hood, the rejection of claim 18 above has been updated to identify the figures in Hall showing a nested cylindrical sleeve. 
Please note that independent claims 1, 13, and 18 do not include structure that enable the hood and fan to be movable. These claims could be rejected alternatively under 35 U.S.C. 103 using Archibald, or another separator having a fan attached to a hood, where it would be obvious to one of ordinary skill in the art to make such a hood vertically adjustable (MPEP §2144.04.V.D).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/Alicia Torres/               Primary Examiner, Art Unit 3671                                                                                                                                                                                         

/M.I.R./               Examiner, Art Unit 3671